     Case 3:18-cv-02014-MPS Document 21 Filed 03/07/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

WAYZARO Y. WALTON,                            :       Case No. 18-cv-2014(MPS)
   Plaintiff,                                 :
                                              :
v.                                            :
                                              :
KRISTJEN NIELSEN, SECRETARY                   :
et al.,                                       :
        Defendants.                           :       March 7, 2019


                                STIPULATION OF DISMISSAL

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby

stipulate to a dismissal of the above-captioned action.


PLAINTIFF,                                            DEFENDANTS,

WAYZARO Y. WALTON                                     KRISTJEN NIELSEN et al.

                                                      John H. Durham
                                                      United States Attorney

__/s/______________________                           __/s/_________________________
Erin O’Neil-Baker                                     John W. Larson (ct28797)
Hartford Legal Group LLC                              Assistant United States Attorney
102 Oak Street                                        District of Connecticut
Hartford, CT 06106                                    450 Main Street, Room 328
T: 860-466-4278                                       Hartford, CT 06103
F: 860-466-4279                                       Tel: 860-947-1101
erin@hartfordlegalgroup.com                           Fax: 860-760-7979
                                                      john.larson@usdoj.gov




                                              1
